DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
 	Examiner acknowledges canceled claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (2018/0041536) in view of Circlaeys et al (10,324,973).

Regarding claims 1, 8 and 15 Berlin discloses,
 	Encoding each test URL sample in a test URL sample set by using one-hot encoding mechanism, to obtain a high-dimensional vector corresponding to each test URL sample, wherein, the test URL sample set includes at least one test URL sample (note paragraph 0061, lines 1-8, and fig. 2, vectors of artifacts include URL sample, shows to vector samples); 
 	Inputting the high-dimensional vector corresponding to each test URL sample into a pre- built deep autoencoder network for compression and dimension reduction processing, to obtain a two-dimensional vector corresponding to each test URL sample (note paragraph 0061 lines 9-16, cites autoencoder, feature vector associated with URL sample is modified); 
 	performing visualization operation on the two-dimensional vector corresponding to each test URL sample by using a two-dimensional coordinate system, to obtain visualized test URL samples (note paragraph (note paragraph 0029, second vector with second class); 
 		Comparing a sample size of the first type of URL set with that of the second type of URL set, determining the URL set with a larger sample size as a normal URL set, and determining the URL set with a smaller sample size as an abnormal URL set (note paragraph 0028 and 0067, comparing classes determine normal and abnormal operating processes, vectors metadata include size).
  	Berlin does not clearly disclose performing a cluster analysis on all the visualized test URL samples by using a K-means algorithm, to divide the test URL sample set into a first type of URL set and a second type of URL set.  Circlaeys discloses performing a cluster analysis on all the visualized test URL samples by using a K-means algorithm, to divide the test URL sample set into a first type of URL set and a second type of URL set (note col. 27 lines 39-50, K-mean clustering techniques).  Berlin and Circlaeys are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skills in the art at the time the invention was effectively filed to include performing a cluster analysis on all the visualized test URL samples by using a K-means algorithm, to divide the test URL sample set into a first type of URL set and a second type of URL set, in the system of Berlin as evidenced by Circlaeys.  The suggestion/motivation for doing so would manage digital assets management that isn’t resource intensive (note col. 2 lines 10-40).  It would have been obvious to combine Circlaeys with Berlin to obtain the invention as specified by claims 1, 8 and 15.


Allowable Subject Matter
Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2, 3 and 5.
    	Regarding dependent claim 2 and 9, prior art could not be found for the features encoding each test URL sample in a test URL sample set by using one-hot encoding mechanism, to obtain the high-dimensional vector corresponding to each test URL sample, comprises: preprocessing the test URL sample set by using a bi-gram model, to obtain a sequence corresponding to each test URL sample; encoding the sequence corresponding each test URL sample in the test URL sample set by using the one-hot encoding mechanism, to obtain the high-dimensional vector corresponding to each test URL sample.  These features in combination with other features could not be found in the prior art.

	Regarding dependent claims 3 and 10, prior art could not be found for the features selecting two visualized test URL samples from all the visualized test URL samples, taking one visualized test URL sample selected as a first centroid and taking the other visualized test URL sample selected as a second centroid; for each visualized test URL sample not selected, calculating a first distance between the visualized test URL sample and the first centroid and a second distance between the visualized test URL sample and the second centroid; comparing the first distance with the second distance, and determining a category of the centroid corresponding to a smaller distance as a category of the visualized test URL sample; classifying each visualized test URL sample corresponding to the category of the first centroid into the first type of URL set, and classifying each visualized test URL sample corresponding to the category of the second centroid into the second type of URL set.  These features in combination with other features could not be found in the prior art.  Claims 4 and 11 depend on claims 3 and 11, respectively.  Therefore are also objected.

Regarding claims 5 and 12, prior art could not be found for the features dimensional vector corresponding to each test URL sample, the method further comprises: preprocessing a training URL sample set by using a bi-gram model, to obtain a sequence corresponding to each training URL sample, wherein, the training URL sample set comprises at least one training URL sample; encoding the sequence corresponding to each training URL sample in the training URL sample set, to obtain a high-dimensional vector corresponding to each training URL sample; training the high-dimensional vector corresponding to each training URL sample based on a preset algorithm, and constructing the deep autoencoder network.  These features in combination with other features could not be found in the prior art.  Claims 6-7 and 13 depend on claims 5 and 12.  Therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
January 14, 2021 
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664